Citation Nr: 1047780	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-08 020	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus 

2.  Entitlement to an initial compensable evaluation for left ear 
hearing loss. 

3.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from 
February 1966 to February 1967. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).  
In that rating decision, the RO granted service connection for 
left ear hearing loss and assigned a noncompensable evaluation, 
effective from March 12, 2008, and it denied the other benefits 
sought on appeal.    

The issue of entitlement to service connection for right 
ear hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
tinnitus is related to the Veteran's period of service. 

2.  Giving consideration to the nonservice connected right ear 
hearing loss under the provisions for special consideration for 
paired organs, the evidence shows the Veteran's hearing loss is 
manifested by a pure-tone average of 52.5 decibels with 86 
percent speech discrimination (Level II) in the left ear and 
pure-tone average of 66.25 decibels with 46 percent speech 
discrimination (Level VIII) in the right ear, and with difficulty 
hearing when there is background noise present.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for an initial compensable disability rating of 
10 percent, and no higher, have been met for the Veteran's left 
ear hearing loss disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code (Code) 6100 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Regarding the Veteran's challenge to the initial evaluation 
assigned following the grant of service connection for left ear 
hearing loss, VA has satisfied its duty to notify the Veteran 
with respect to this claim.  In Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the U.S. Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, since the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

With respect to the Veteran's claim for service connection for 
tinnitus, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  VA will inform the Veteran of the type 
of information and evidence that VA will seek to provide, and of 
the type of information and evidence, the claimant is expected to 
provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to 
the claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all elements of 
a claim for service connection.  Thus, VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in April 2008 that 
addressed the notice elements concerning his claim for service 
connection for tinnitus.  The letter informed the Veteran of what 
evidence is required to substantiate the claims, and apprised the 
Veteran as to his and VA's respective duties for obtaining 
evidence.  In the notice letter, VA also informed the Veteran how 
it determines the disability rating and the effective date for 
the award of benefits if service connection is to be awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the 
above, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the Veteran and that 
no useful purpose would be served by delaying appellate review to 
send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran in 
the development of the claims.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  While the Veteran noted in 
his May 2010 hearing that he had his ears cleaned when he was 
younger, and that he more recently went to a Dr. N. to have his 
ears cleaned (see May 2010 RO hearing transcript, page 3 and page 
5), the Veteran has not identified dates of such treatment or 
otherwise indicated that these records would be useful in this 
decision.  Twice (and most recently in June 2010) the Veteran was 
asked by VA if he required VA's assistance to retrieve any 
pertinent treatment records that would assist in substantiating 
his claim; however, the Veteran has not identified any 
outstanding records.  See Woods v. Gober, 14 Vet. App. 214, 224 
(2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) 
(veteran cannot passively wait for help from VA).  
  
In May 2008, VA provided the Veteran with a VA audiological 
examination to determine the nature, severity and etiology of his 
bilateral hearing loss and tinnitus.  In regard to the functional 
effects caused by the Veteran's hearing disability, these are 
noted in the May 2008 VA examination report.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007) 455.  The Board finds 
that the examination is adequate for adjudication purposes.   See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and its duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection 

The Veteran seeks entitlement to service connection for tinnitus.  
He asserts that his tinnitus is related to in-service noise 
exposure when he was a member on a Field Artillery Rocket Crew. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  Id. 

In addition, certain chronic diseases, including organic diseases 
of the central nervous system, may be presumed to have incurred 
during service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Where chronicity 
of a disease is not shown in service, service connection may yet 
be established by showing continuity of symptomatology between 
the currently claimed disability and a condition noted in 
service.  38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other 
hand, if the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of the 
doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran claims entitlement to service 
connection for tinnitus.  He asserts that his tinnitus is related 
to exposure to extreme noise during service.  The Veteran has a 
current diagnosis for tinnitus.  See May 2008 VA audiological 
examination report.   

Further, the Board finds that the Veteran likely suffered noise 
exposure during his service.  See VBA Fast Letter 10-35 
(September 2, 2010) (VA will concede exposure to hazardous noise 
where a veteran's duty position is shown to have a "Highly 
Probable" or "Moderate" probability of such exposure).  Here, 
the Veteran's DD 214 shows that Veteran was assigned to the 2nd 
Battalion, 16th Artillery in the Army, and his military 
occupational specialty (MOS) was as a Field Artillery Rocket 
Crewman.  In addition, the Veteran testified during a May 2010 RO 
hearing that he was within close proximity to the locations where 
rockets were being fired on maneuvers.   Given the Veteran's unit 
assignment and MOS, and his credible statements about his duties 
while in service, the Board finds that the Veteran was likely 
exposed to extreme noise in service.  

The remaining question on appeal is whether the evidence of 
record is at least in equipoise as to whether the Veteran's 
tinnitus is related to service.  See 38 C.F.R. § 3.303(d); 
Hensley, 5 Vet App. 155.  Here, the preponderance of the evidence 
is against such a finding. 

A review of the evidence does not show that the Veteran incurred 
tinnitus disorder in service, or that he manifested a continuity 
of symptomatology indicative of tinnitus disorder in the first 
year after discharge from military service.  The service medical 
records do show that the Veteran had some degree of hearing 
impairment at the time of his separation from service, but there 
is no indication in those records that the Veteran complained 
about any tinnitus or sought treatment for any ear-related 
problems while in military service.  The February 1967 separation 
examination report showed the Veteran was evaluated with normal 
ears, and on the associated report of medical history, the 
Veteran denied specifically experience any symptoms of "running 
ears" during his service.  

In addition, the first medical evidence of tinnitus comes from a 
November 2007 private audiological report, where the Veteran 
complained that he began experiencing intermittent tinnitus in 
his right ear approximately 10 days before.  This evidence is 
well beyond the one-year presumptive period for tinnitus 
disorder.  38 C.F.R. §§ 3.307, 3.309.  This large evidentiary gap 
between the Veteran's discharge from service and the first 
complaints of tinnitus, or medical evidence of tinnitus, in 2007 
weighs against the awards of service connection on a direct 
basis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 200) 
(the passage of many years between discharge from active service 
and the medical documentation of a claimed disability is evidence 
against a claim of service connection).  

The Board finds it pertinent that the right ear tinnitus and 
right ear hearing loss were reported by the Veteran, and recorded 
by his private doctor, H.A., as having been of sudden onset 
approximately 10 days prior to the Veteran's first visit with his 
private doctor in November 2007 (a date more than 40 years after 
separation from service).  

The Board has considered the Veteran's testimony that after 
service (and prior to 2007) he had his ears cleaned when he was 
younger.  See May 2010 RO hearing transcript, page 3.  As stated 
above, VA offered to assist the Veteran in obtaining any 
pertinent outstanding records, but he did not identify any.  
Essentially, the Veteran has not provided any statements on when 
exactly he sought treatment for ear problems, and more 
importantly, he has not stated that he sought such treatment 
because he experienced symptoms of tinnitus.  The earliest 
medical evidence of record of any tinnitus does not come until 
2007. 

In addition to the lack of any complaints or findings of tinnitus 
until 2007, and the reports that tinnitus was of sudden onset, 
the May 2008 VA examiner provided a medical opinion against the 
Veteran's claim that his tinnitus is etiologically related to 
service.  The VA examiner supported his conclusion by citing the 
Veteran's reported history of having an onset approximately four 
to five months prior to the 2008 examination and the other 
pertinent evidence in the claims file.  The Board finds this 
evidence is highly probative.  Further, the claims file does not 
contain any competent medical evidence that would otherwise 
indicate the Veteran's tinnitus is related to inservice noise 
exposure. 
It is noted that the Veteran is competent to attest to the onset 
of symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has held that lay evidence is one 
type of evidence that must be considered, and that competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to determine the credibility and weight of 
all the evidence submitted, including lay evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Here, the record contains conflicting statements from the Veteran 
regarding the onset of his tinnitus.  The November 2007 private 
treatment record shows the Veteran gave a reported history of 
recent onset of tinnitus about 10 days prior to the date of the 
treatment.  Also, during the May 2008 VA audiological 
examination, the examiner recorded that the Veteran reported an 
onset of his tinnitus was four to five months ago (which would 
indicate a time frame when he sought treatment in November 2007).  
In contrast, the record also contains the Veteran's statement 
that his tinnitus had an onset in 1966.   See the Veteran's March 
2008 Application for Compensation application.  There is also the 
Veteran's statement that his tinnitus began "a while ago, I 
don't remember.  I didn't think anything of it, maybe in the 
Seventies, Sixties, late Sixties, early Seventies."  See 
testimony in the May 2010 RO hearing transcript, page 2.  The 
Veteran has not provided any explanation for the discrepancy in 
his statements about the onset of his symptomatology. 

In light of the inconsistent accounts by the Veteran as to the 
onset of his tinnitus, the Board has to question the credibility 
of the Veteran's statements.  See Caluza v. Brown, 7 Vet. App. 
498, 510-511 (1995) (Credibility can be generally evaluated by a 
showing of interest, bias, or inconsistent statement, and the 
demeanor of the witness, facial plausibility of the testimony, 
and the consistency of the witness testimony).  Based on the 
Veteran's conflicting statements, the Board finds that the 
Veteran is not credible to the extent that he reports the onset 
of his tinnitus, and the Board must look to the other factors 
considering the onset of his disorder.

All things being equal, when two statements are in conflict, the 
Board will find more credible the statements provided by a 
patient to a medical professionals when seeking treatment for a 
condition, than it will give to statements provided by a claimant 
to an adjudicators when seeking benefits.  For this reason, the 
Board finds more credible the statements the Veteran gave to his 
private doctor in November 2007 and the VA examiner in May 2008 
as to the sudden (and more recent) onset of his tinnitus, and 
less credible the statements he made on his claim and at his 2010 
hearing.

The record does not contain any medical records that support the 
Veteran's account of tinnitus in service or soon thereafter.  
What is verifiable, however, is the fact that the 2007 records 
that first show treatment for tinnitus specifically note the 
Veteran's report of the symptoms beginning rather suddenly and 
rather recently.  

Here, the contemporary medical evidence at the time of the 
Veteran's discharge shows a normal evaluation of the ears.  
Additionally, the first medical evidence of any complaints of 
tinnitus does not come until 40 years after his discharge.  While 
the Veteran provided statements in the last few years that 
indicate his assertion that tinnitus began in service or in the 
years thereafter, the Board does not find these statements to be 
as credible as the statements he gave to medical professionals 
indicating that his tinnitus had its onset in late 2007.  
Regardless, the record also contains a medical opinion from a VA 
examiner indicating that it is less likely than not that tinnitus 
is related to service.  

The Board finds that the preponderance of the evidence is against 
a finding that the Veteran's tinnitus disorder is related to his 
period of service.  The benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b).

3.  Increased Initial Rating

The Veteran seeks an initial compensable evaluation for his left 
ear hearing loss disability.  

Disability ratings are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule for 
Rating Disabilities found in 38 C.F.R. Part 4. Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In cases involving the assignment of an initial rating following 
the award of service connection, VA must address all evidence 
that was of record from the date of the filing of the claim on 
which service connection was granted (or from other applicable 
effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999). The analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  See id.; Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  This practice is known as 
"staged" ratings.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990). Any reasonable doubt will be resolved in 
favor of granting the Veteran's claim.  38 U.S.C.A. § 5107; Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 
3.102.

The Veteran claims entitlement to a compensable disability rating 
for his left ear hearing loss.  The appropriate evaluation for 
hearing impairment is determined under the criteria in 38 C.F.R. 
§§ 4.85, 4.86.  The Rating Schedule provides a table for rating 
purpose (Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a state-
licensed audiologist) including pure-tone threshold average and 
speech discrimination (Maryland CNC test).  38 C.F.R. § 4.85 (b).  
In circumstances where an examiner certifies that the use of the 
speech discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc., or 
where there is an exceptional pattern of hearing impairment as 
defined under 38 C.F.R. § 4.86, then Table VIa will be used to 
determine the Roman numeral designations (I through XI) for 
hearing impairment based only on pure-tone threshold average, if 
it results in a higher numeral.  38 C.F.R. §§ 4.85(c) and 4.86 
(a).

One exceptional pattern of hearing impairment occurs when the 
pure-tone thresholds in each of the four frequencies (1K to 4K 
Hertz) are 55 decibels or greater.  Another occurs where the 
pure-tone threshold at 1K Hertz is 30 decibels or less, and the 
threshold at 2K Hertz is 70 decibels or more.  38 C.F.R. § 4.86.  
Once the Veteran's hearing impairment is determined by the 
numeral designations according to Table VI or Table VIa, then 
Table VII is used to determine the rating assigned by combining 
the Roman numeral designation for hearing impairment of each ear.  
The percentage evaluation is found on Table VII by intersecting 
the horizontal row appropriate for the numeric designation for 
the ear with the better hearing and the vertical column 
appropriate to the numeric designation level for the ear with the 
poorer hearing.  38 C.F.R. § 4.85(e).

In the situation where the Veteran is only service-connected for 
hearing loss in one ear, but not the other ear, then in order to 
determine the percentage evaluation from Table VII, the non-
service connected ear will be assigned a Roman Numeral 
designation for hearing impairment of I, unless the provisions of 
38 C.F.R. § 3.383, special considerations for paired organs and 
extremities, applies.  38 C.F.R. § 4.85 (f).

Under the provisions of 38 C.F.R. § 3.383¸ compensation is 
payable for the combination of service-connected and nonservice 
connected disabilities, including hearing loss, as if both 
disabilities were service-connected as long as the nonservice 
connected disability is not the result of the Veteran's own 
willful misconduct and it meets the criteria for hearing 
disability as defined under 38 C.F.R. § 3.385.

Pursuant to VA regulations, impaired hearing will be considered a 
disability when the auditory threshold in any of the frequencies 
at 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory threshold for at least three of the 
frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 26 
decibels or greater; or when speech recognitions scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

In May 2008, the Veteran was afforded a VA examination in 
conjunction with his current claim.  This is the only 
audiological evaluation of record which meets all the 
requirements of 38 C.F.R. § 4.85(a).  It is noted that the record 
also contains the reports of two private audiographs, but those 
reports only contain the audiometric in graphic form instead of 
numeric form, and they are not in a format compatible for VA 
rating purposes.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).  More 
importantly, there is no indication of the use of Maryland CNC or 
that the person conducting the test was a state licensed 
audiologist.  38 C.F.R. § 4.85.  Consequently, the Board is 
unable to consider these examination results in its decision.

The May 2008 examination report shows the Veteran had pure-tone 
thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz to be 25, 
30, 35, 70, and 75 decibels in the Veteran's service connected 
left ear.  His right ear had pure-tone thresholds of 55, 55, 55, 
80 and 75 decibels at these same frequencies.  The average 
threshold was 52.5 decibels for the left ear and 66.25 decibels 
for the right ear.  The Veteran had speech recognition ability of 
86 percent in his left ear and of 46 percent in his right ear.

These findings show that the Veteran has hearing impairment in 
his right ear as defined by VA regulations.  See 38 C.F.R. § 
3.385.  As such, his right ear hearing loss will be considered as 
service-connected for determining the applicable Roman Numeral.  
See 38 C.F.R. § 4.85(f).  

The May 2008 VA audiological examination revealed average pure-
tone threshold of 52.5 decibels in the left ear and of 66.25 
decibels in the right ear. The speech discrimination test showed 
as 86 percent in the left ear and 46 percent in the right ear.  
The findings show that the Veteran's right ear hearing loss falls 
within one of the exceptional pattern of hearing impairment under 
38 C.F.R. § 4.86, and the Level of hearing acuity can be obtained 
under  either Table VIa or Table VI, whichever one results in the 
higher numeral Level.  Here, the Veteran receives a higher 
numeral under Table VI.

Under Table VI, the Veteran's hearing acuity at the time of that 
VA examination constitutes Level II hearing in the left ear and 
Level VIII hearing in the right ear, which under Table VII 
warrants a 10 percent disability rating for hearing loss.  See 38 
C.F.R. § 4.85(e).  

Based on the foregoing, the Board finds that the mechanical 
application of the applicable diagnostic criteria to the evidence 
in the record warrants a 10 percent disability rating, and no 
higher, for the entire period under appeal.  See 38 C.F.R. § 
4.85, Diagnostic Code 6100. 

The Board has also considered the application of extra- schedular 
rating in this case under 38 C.F.R. § 3.321(b)(1).  The evidence 
of record shows that the functional effect of the Veteran's 
disability includes difficulty hearing when there is background 
noise present.  See May 2008 VA examination report.  Although 
Veteran's disability causes him functional impairment, the 
evidence of records does not show that the current assigned 10 
percent evaluation is inadequate.  Notably, the rating criteria 
for hearing loss impairment can reach a disability evaluation of 
100 percent.  Moreover, the record does not show the Veteran's 
disability has resulted in marked interference with Veteran's 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or that it has 
necessitated frequent periods of hospitalization.  The Board 
therefore finds that the impairment resulting from the Veteran's 
hearing loss is appropriately compensated by the currently 
assigned schedular ratings.   Referral by the RO to the Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is thus not warranted. See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

Finally, the Board notes that the severity of the Veteran's 
symptomatology has been relatively constant throughout the period 
of this appeal; therefore, "staged" ratings are not warranted.  
38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, 
the medical evidence of record does not indicate that the 
Veteran's symptomatology has worsened to a level that warrants a 
compensable rating at any point during this period.  Should the 
Veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.


ORDER

Entitlement to service connection for tinnitus is denied.  

Entitlement to an initial evaluation of 10 percent, and no 
higher, for left ear hearing loss disability is granted. 


REMAND

The Veteran asserts entitlement for service connection for right 
ear hearing loss.  After a review of the claims folder, the Board 
finds that additional development is necessary prior to 
adjudication of the claim.  In particular, a new VA examination 
is needed. 

With respect to the Veteran's right ear hearing loss claim, the 
RO continued to deny his claim on the basis of the findings in 
the May 2008 VA examination report.  The May 2008 VA examiner, in 
pertinent part, found that the Veteran's right ear hearing acuity 
was "within normal limits" at the time of his February 1967 
discharge examination.  

Upon review of the Veteran's February 1967 discharge examination 
report findings, however, the Board notes that the May 2008 VA 
examiner's finding of "within normal limits" may have been 
based on an incorrect reading by the examiner of audiological 
findings recorded on the February 1967 discharge examination 
report.  

As a matter of history, the standard for measuring auditory 
thresholds changed as of October 1967.  If a set of auditory 
threshold values was measured at that time under the old standard 
(using American Standards Association (ASA) units), then failure 
to add the conversion factor to convert these findings to the new 
standard (International Standard Organization (ISO) units) could 
result in an error in determining the extent of any hearing loss.  
In most cases, this error underestimated the extent of any 
hearing loss.  

Here, in the instant matter, after converting the values 
(reported in ASA units) for auditory thresholds in the February 
1967 service discharge examination report to the new standard 
(ISO units), the converted values still do not show a hearing 
loss disability as defined by VA at 38 C.F.R. § 3.385.  That 
being said, when the findings from the 1967 examination report 
are converted, they do show some indication of a hearing loss at 
500 Hertz, albeit, not quite a hearing loss disability.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993) (any threshold over 20 
indicates some degree of hearing loss).  With some showing in 
1967 of right ear hearing loss, however mild, the May 2008 
examiner's statement characterizing the findings of the 1967 
examination as "within normal limits" was not exactly accurate.

A remand is necessary to obtain a new VA examination and opinion 
that takes into consideration the conversion of the 1967 recorded 
audiological findings from ASA units to ISO units.  The examiner 
is asked to consider the fact that a conversion of the 
audiometric findings on the Veteran's 1967 separation examination 
report indicates that the Veteran had some degree of right ear 
hearing loss at that time.  The examiner should be asked to 
comment on this information and provide a medical opinion as to 
whether there is a causal connection between the current right 
ear hearing loss and service.  

Prior to any examination, the RO/AMC should ask the Veteran to 
identify any outstanding records of pertinent VA and private 
treatment, and obtain those records.  If any identified records 
cannot be obtained, a memorandum should be included in the file 
explaining the procedures undertaken to attempt to find the 
records and why such attempts were not fully successful.



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek to identify and 
obtain any VA and/or private records of 
pertinent medical treatment that are not yet 
on file.

If any identified records cannot be obtained, 
a memorandum should be included in the file 
explaining the procedures undertaken to 
attempt to find the records and why such 
attempts were not fully successful.

2.  After any available records have been 
obtained, the RO should schedule the Veteran 
for a VA examination by an appropriate 
specialist for the purpose of determining the 
likely etiology of the Veteran's right ear 
hearings loss.  The VA examiner should be 
asked to review the Veteran's complete claims 
file, including service medical records with 
a conversion of the February 1967 audiometric 
findings from the American Standards 
Association (ASA) units to the International 
Standard Organization (ISO) units, prior 
examinations, and a copy of this remand.  The 
examiner should provide a detailed review of 
the Veteran's history and current complaints 
pertaining to his hearing loss.  The examiner 
should perform all studies deemed appropriate 
and set forth the findings in detail in the 
examination report.  The RO/AMC should make 
the claims file available to the examiner, 
who should review the entire claims file in 
conjunction with the examination.  The 
examiner should indicate this fact in the 
examination report.  

Following review of the record, and 
examination of the Veteran, the examiner 
should be asked to provide a medical opinion 
answering the following: is it at least as 
likely as not (i.e., a 50 percent or 
greater likelihood) that the Veteran's 
current right ear hearing loss is related to 
his service?  The examiner should include in 
that examination report the rationale for any 
opinion expressed.  If the examiner cannot 
provide an opinion responding to this inquiry 
without resorting to mere speculation, then 
the examiner should so state and discuss why 
it cannot be resolved.

3.  After the above has been completed, the 
RO/AMC must review the claims file and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, appropriate 
corrective action is to be implemented.  If 
the report does not include adequate 
responses to the specific opinions requested, 
it must be returned to the examiner(s) for 
corrective action.

4.  Thereafter, the RO/AMC must consider all 
of the evidence of record and readjudicate 
the Veteran's claim for service connection 
for right ear hearing loss.  If the claim 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, the case 
should be returned to the Board for appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


